IN THE SUPREME COURT OF THE STATE OF NEVADA


                       UBALDO SALDANA GARCIA,                                No. 83971
                       Appellant,
                       VS.

                       THE STATE OF NEVADA,
                                                                                   NOV 1 6 2022
                       Respondent.
                                                                                   ELI   I3ETH A.    OWN
                                                                                  LERK                COURT
                                              ORDER OF AFFIRMANCE             a
                                                                                                LERK

                                   This is an appeal from an amended judgment of conviction.
                       Eighth Judicial Distriet Court, Clark County; Ronald J. Israel, Judge.'
                                   On March 11, 2013, the district court convicted appellant of 13
                       counts of sexual assault on a child under the age of 14 years and 14 counts
                       of lewdness with a child under the age of 14 years. The district court
                       sentenced appellant to serve two consecutive terms of life with the
                       possibility of parole after 35 years and various concurrent terms. This
                       court affirmed the judgment of conviction.    Garcia v. State, No. 62921,
                       2015 WL 918769 (Nev. Mar. 2, 2015) (Order of Affirmance). The Nevada
                       Court of Appeals affirmed the denial of appellant's postconviction petition
                       for a writ of habeas corpus. Saldana-Garcia v. State, Docket No. 74376- •
                       COA, 2018 WL 6433085 (Nev. Ct. App. Dec. 4, 2018) (Order of
                       Affirmance).
                                   On October 13, 2021, the State filed a motion to amend the
                       judgment of conviction to vacate the convictions and corresponding
                       concurrent sentences imposed for the lewdness counts because they were
                       pleaded as alternatives to the sexual assault counts. At a hearing on the
                       motion, appellant agreed that the lewdness counts should be vacated, but
                       he argued that the remedy should also include a new sentencing hearing.



SUPREME COURT                 'Pursuant to NRAP 34(f)(1), we have determined that oral argument
        OF
     NEVADA
                       is not warranted in this appeal.
(0) 1947A    404   ,
                                                                                   22-              (c)D--1(o
                       The district court rejected appellant's request and subsequently vacated
                       the lewdness convictions and dismissed those counts in an amended
                       judgment of conviction. This appeal follows.
                                    Appellant argues that the district court should have held a
                       new sentencing hearing because the redundant lewdness convictions likely
                       influenced the overall sentence.         Appellant further notes that the
                       sentencing judge did not preside over the trial and therefore did not know
                       the details about the case, and he argues that the State made inaccurate
                       statements at sentencing about the victim's purported recantation.
                                    The district court generally has wide discretion in sentencing
                       matters, and "absent an abuse of discretion, the district court's
                       determination will not be disturbed on appeal." Brake v. State, 113 Nev.
                       579, 584, 939 P.2d 1029, 1033 (1997) (quoting Randell v. State, 109 Nev. 5,
                       8, 846 P.2d 278, 280 (1993)).     Having considered the record and the
                       parties' briefs, we conclude that the district court did not abuse its
                       discretion in declining to conduct a new sentencing hearing.2    Appellant
                       has not cited relevant authority or provided a cogent argument that a new
                       sentencing is required in the circunistances presented here. See Maresca
                       v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987) (recognizing "[i]t is
                       appellant's responsibility to present relevant authority and cogent
                       argument").     On multiple occasions, we have vacated or reversed
                       redundant convictions and related sentences without directing the district
                       court to conduct a new sentencing hearing. See, e.g., Shue v. State, 133
                       Nev. 798, 809, 407 P.3d 332, 340-41 (2017) (vacating redundant

                             2 We   reject the State's argument that the denial of appellant's
                       request for a new sentencing hearing is not cognizable in this appeal given
                       that decision relates to proceedings on the motion to amend the judgment
                       of conviction. See NRS 177.045 (providing that intermediate decisions of
SUPREME COURT          the district court may be raised in an appeal from a final judgment).
        OF
     NEVADA

                                                            2
(0) I947A    .111POD
                convictions and directing the district court to enter an amended judgment
                of conviction); Byars v. State, 130 Nev. 848, 866, 336 P.3d 939, 951 (2014)
                (reversing a conviction where the district court improperly adjudicated
                appellant guilty of an offense that the parties agreed had merged with
                another offense and requiring the district court to correct the judgment of
                conviction); Braunstein v. State, 118 Nev. 68, 78-79, 40 P.3d 413, 420-21
                (2002) (concluding the district court properly struck convictions for
                lewdness as lewdness and sexual assault are mutually exclusive offenses
                when involving the same conduct); Dossey v. State, 114 Nev. 904, 910, 964
                P.2d 782, 785 (1998) (vacating redundant convictions and sentences). And
                appellant's   arguments   about    his   counsel's   performance   and   the

                prosecutor's arguments at the sentencing hearing are not properly raised
                in this appeal. See Jackson v. State, 133 Nev. 880, 881-82, 410 P.3d 1004,
                1006 (Ct. App. 2017) ("[W]e conclude that in an appeal taken from an
                amended judgment of conviction, the appellant may only raise challenges
                that arise from the amendments made to the original judgment of
                conviction."). But even if we considered those arguments in the context of
                determining whether a new sentencing hearing is required because of the
                combined prejudicial effect of the redundant lewdness convictions and
                allegedly improper arguments at the sentencing hearing, appellant has
                not   demonstrated that    the    sentencing judge    considered   improper

                arguments or impalpable or highly suspect evidence in imposing
                consecutive sentences. See generally Echeverria v. State, 119 Nev. 41, 44,
                62 P.3d 743, 745 (2003) (requiring a new sentencing hearing in front of a
                different sentencing judge when the State breaches the plea agreement);
                Brake, 113 Nev. at 585, 939 P.2d at 1033 (requiring a new sentencing
                hearing when the district court improperly relied on the defendant's

SUPREME COURT
                refusal to admit guilt and show remorse); Norwood v. State, 112 Nev. 438,
        OF
     NEVADA

                                                     3
(0) I947A
                440, 915 P.2d 277, 278-79 (1996) (recognizing that consideration of
                impalpable or highly suspect evidence requires a new sentencing hearing
                in front of a different district court judge). Instead, the record shows that
                the sentencing judge was informed of the facts of the case before imposing
                the sentences.3   And the State's arguments about the alleged recantation
                do not amount to impalpable or highly suspect evidence. It also does not
                appear that the lewdness counts influenced the sentencing judge's decision
                to impose consecutive sentences for two of the sexual assault counts. A
                more reasonable     reading of the record,       as appellant appears to
                acknowledge in his briefs, indicates the sentencing judge imposed two of
                the sentences to be served consecutively because there were two victims.
                Accordingly, we
                            ORDER the amended judgment of conviction AFFIRMED.4




                                        Barraguirre
                                                                s z.
                      j   ecat,-0           J.                         ti/94         , Sr.J.
                Stiglich                                   Giflons


                cc:   Hon. Ronald J. Israel, District Judge
                      Federal Public Defender/Las Vegas
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                      3As  appellant notes, the sentencing judge did not preside over the
                trial. Nevertheless, there is no indication that the sentencing judge was
                not prepared for sentencing in this case.
                       4The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA

                                                      4
(0) I947A